In the Supreme Court of Georgia



                                             Decided:   June 30, 2014


   S14Y0549, S14Y0550. IN THE MATTER OF FRED T. HANZELIK.

      PER CURIAM.

      The Court having reviewed the Notice of Compliance with Conditions

submitted by the Office of the General Counsel of the State Bar of Georgia, and

it appearing that Fred T. Hanzelik (State Bar No. 323950) has complied with

all of the conditions for reinstatement following his suspension by this Court,

see In the Matter of Hanselik, 294 Ga. 727 (755 SE2d 758) (2014), it is hereby

ordered that Fred T. Hanzelik be reinstated to the practice of law in the State of

Georgia.

      Reinstated. All the Justices concur.